Citation Nr: 1116304	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right lung disability. 

3.  Entitlement to service connection for right 10th and 11th rib intercostal neuropathy. 

4.  Entitlement to service connection for a scar, status post stab wounds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service or active duty for training February to June 1999, From July 1999 to March 2002, from July 2002 to May 2005 and April 2007 to June 2008.  The appellant asserts additional service in 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal of a December 2006 rating decision of the San Diego, California, VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for a left knee disability, a right lung disability, right 10th and 11th rib intercostal neuropathy and a scar, status post stab wounds.  

In February 2006, the appellant was hospitalized for pneumohemothorax after being stabbed on the right flank area.  Treatment records at that time noted that the appellant was currently on active duty.  In a July 2006 report of contact, the appellant related that he still was on active duty with the National Guard and that he was ordered to serve in Iraq on April 4, 2006.  However, when asked about the details regarding his active duty status, the appellant did not answer then he hung up the phone.  A letter requesting verification of service, line of duty determinations, and medical records was sent to the California National Guard in August 2006.  In response, in August 2006, they sent medical records for the appellant.  

In a November 2007 statement, Dr. T stated that the appellant had pneumohemothorax, hemothorax traumatic with open wound into thorax and pneumohemothorax with open wound into thorax.  She stated that the diagnoses were incurred on February 3, 2006 while the appellant was on active duty and they were likely service connected.  

In light of the above, the Boards finds that a remand is needed before any of the issues on appeal can be decided.  In this regard, we find that verification of the appellant's National Guard service is necessary to decide the claims.  Although the California National Guard responded to the August 2006 request for information and submitted the appellant's medical records, they did not respond to the request to verify the appellant's periods of service.  

The DD 214s on file do reference DD 215s.

Accordingly, the case is REMANDED for the following action:

1. Request verification of any service with the California National Guard or other duty.  The AOJ should specifically request copies of all DD 215s.  If the requested information cannot be obtained, such should be noted in the record.   

2. The AOJ should contact the appellant and have him submit evidence establishing his service in 2006, if any.

3.  Make an determination regarding the appellant's dates of service to include his active duty and/or active duty for training. 

4. After the development requested above has been completed to the extent possible, the RO should again review the record, including a statement from the Veteran received by VA in March 2011.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


